Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to species election of 4/1/22 is acknowledged. Applicant elected Group V invention (without traverse) and Group 6 species (drawn to claims 20-25, 31, 38-39), relating to SEQ ID NO:6 with traverse.
 	In traversal of election of species, applicant argues that it is unfair to applicant to have to potentially file multiple applications to obtain patent protection of the generic claims and there is no serious burden of searching on the examiner if all species were rejoined and examined together.
 	This argument was fully considered but was found unpersuasive. This is because, according to the disclosure, each of SEQ ID NO:1-10 are directed to inhibitors of specific client proteins and interactions thereof with specific chaperone, co-chaperone or chaperone/co-chaperone complexes. The language of claim 20, which simply recites 10 separate and unrelated amino acid sequences, in contrast to what applicant argues, is hardly directed to any generic inhibitors. Therefore, the examiner is puzzled by applicant’s traversal argument and maintains that a search of all 10 amino acid sequences of separate structure and function simultaneously, does impose an undue burden of searching and examination on the examiner and hence, the election of species is fair and proper and is hereby maintained.
 	However, applicant must rest assured that once the elected species is found allowable, additional species will be examined one at the time, in compliance with 35 U.S.C. 121.
				 	DETAILED ACTION
Claims 20-25, 31, 38-39 and SEQ ID NO:6 only are under examination on the merits.
Claims 26-30, 32-37 and all species 1-5, and 7-10 are hereby withdrawn as drawn to non-elected invention.
Specification
 	The specification is objected to for reciting hyperlink language (see for example page 9). Applicant is advised to delete hyperlink language everywhere in the disclosure, in compliance with 37 CFR section 1.57(d). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25, 31, 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20 and its dependent claims 21-25, 31, 38-39, the phrase “selective peptide inhibitor” is confusing. It is unknown what is the exact target of said selective peptide inhibitor and what is it selecting from. Appropriate clarification is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-25, 31, 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 is directed to a genus of SEQ ID NO:6 homologs (having at least 90% identity to SEQ ID NO:6) wherein the specific structural limitations of said products has not been adequately described.
The disclosure fails to teach what the structural/functional limitations of client proteins that are targeted for inhibition, are.  Given the fact that 90% or higher homologs of SEQ ID NO:6 have potential of binding (and inhibiting) many different client proteins (such as kinases, telomerases, receptors etc.), some more structural information regarding the critical residues in SEQ ID NO:6 which must be retained in order for the claimed homologs to retain their inhibitory activity towards their specific targets (whatever they may be), deems necessary that is currently lacking in the disclosure.
All the disclosure provides is cdk4-02 as the client protein and its associated HSP-90 chaperones and co-chaperones (i.e. a single species) as the target(s) of inhibitory function of SEQ ID NO:6 homologs, which is totally inadequate to fully describe the structural limitations of the genus of SEQ ID NO:6  inhibitory homologs and hence, based on the information provided, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention at the effective filing time of this application.
In addition, in claims 24, 31 and 39, applicant mentions a genus of “ protective groups”, which are suitable for stabilizing said inhibitors, but the disclosure only discloses “ 4-fluoro-L-phenylalanine” (a single species) which fails to fully characterize all potential protective groups embraced within said genus, rendering claims 24, 31 and 39 even more subject to 112 first rejection.
No claim is allowed.
Allowable Subject Matter
SEQ ID NO:6 and 90% or higher homologs thereof are free of prior art. Further, the prior art fails to suggest such specifically claimed amino acid sequences, hence said products are also non-obvious.
Note:
The following reference may be of relevance to this invention:
Hou et al., J. Biomed. NMR, 2017, 68:1-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656